Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162129(52)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  SPECTRUM HEALTH HOSPITALS,                                                                                           Justices
           Plaintiff-Appellant,
                                                                    MSC: 162129
  v                                                                 COA: 347553
                                                                    Kent CC: 17-007661-NF FARM
  BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
          Defendant,
  and

  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to file a response to
  the brief amicus curiae of the Coalition Protecting Auto No-Fault is GRANTED. The
  response will be accepted for filing if submitted within 14 days of this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk